DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/2022 has been entered.
 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/28/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 26 is rejected under 35 U.S.C. 103 as being unpatentable over Aranyi (US 2014/0171923).

Regarding claim 26,
Aranyi discloses (Fig. 2):
A surgical instrument system (Fig. 1, all elements), comprising:
a first handle (fig. 2, 100)  comprising a first gripping portion (150) and a first shaft lock (150, ¶0059); a second handle (Fig. 9, 1000) comprising a second gripping portion and a second shaft lock (1200, ¶0061); and
a shaft assembly (400) selectively, and separately, attachable to said first handle (100) and said second handle (1000, ¶0064), wherein said first shaft lock (150) holds said shaft assembly (400) to said first handle (100) in a first orientation when said shaft assembly is attached to said first handle (¶0060-¶0061), wherein said second shaft lock (1200) holds shaft assembly (400) to said second handle (100) in a second orientation when said shaft assembly (400) is attached to said second handle (¶0060-¶0061), and wherein said first orientation is different than said second orientation (difference handles for different functions, ¶0082-¶0084), and wherein said first orientation and said second orientation corresponding to the different surgical instrument functions (¶0015-¶0016).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 12-18, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Auld (US 2014/0246473) in view of Aranyi (US 2014/0171923).

Regarding claim 1,
Auld discloses (Fig. 1):
A surgical instrument system (Fig. 1, all elements), comprising: a surgical instrument (10) configured to perform at least three functions of an end effector (102, 3 functions: Firing, ¶0158-¶0159, End effector rotation, ¶0160-¶0162, and Shaft rotation, ¶0163-¶0169): a first motor (Fig. 23, 530, firing motor, ¶0159); a second motor (end effector rotation motor, Fig. 24, ¶0160-¶0162); a third motor (shaft rotation motor, 610, ¶0164);

They do not disclose:
a first handle, comprising:
a first number of controls, wherein each control corresponds to one of said three functions of the end effector; a second handle, comprising:
a second number of controls; and
a shaft assembly attachable to said first handle and said second handle, wherein said shaft assembly is attachable to said first handle in a first orientation to engage one of said motors, and wherein said shaft assembly is attachable to said second handle in a second orientation to engage a different one of said motors, and wherein the surgical instrument system is configured to perform a first end effector function in said first orientation and a second end effector function in said second orientation, wherein said first end effector function is different than said second end effector function, and
wherein certain end effector functions are locked out based on which motor is engaged in each orientation.

However, Aranyi teaches (fig. 2):
a first handle (fig. 2, 100, 10056), comprising:
a first number of controls (Fig. 8, 200), wherein each control corresponds to one of said three functions of the end effector (¶0058); a second handle (Fig. 9, 1000, ¶0060), comprising:
a second number of controls (¶0060); and

a shaft assembly (Fig. 1, 400) attachable to said first handle (100) and said second handle (1000, ¶0082), wherein said shaft assembly (400) is attachable to said first handle in a first orientation to engage one of said motors (¶0082), and wherein said shaft assembly (400) is attachable to said second
handle (1000) in a second orientation to engage a different one of said motors (¶0082-¶0084), and wherein the surgical instrument system is configured to perform a first end effector function in said first orientation and a second end effector function in said second orientation (based on handle attached, ¶0082-¶0084), wherein said first end effector function is different than said second end effector function (¶0015-¶0016), and
wherein certain end effector functions are locked out based on which motor is engaged in each orientation (¶0015-¶0016).

Regarding claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the surgical device from Auld that has a separate motor for each function of an endoscopic medical device ¶0182 and utilize the separate handles from Aranyi which enable different functions and drive different motors and functions based on which handles are attached at the time (¶0015-¶0016). This would enable the system to be more flexible by leaving the surgical tool in the patient and being able to swap it out to perform a different task mid surgery as taught by Aranyi ¶0015-¶0016.

Regarding claim 2,
Auld discloses (fig. 33):

wherein said first number of controls (Fig. 33, 840) is different than said second number of controls (858, ¶0187, first controls are joystick movement whereas second controls are joystick being depressed which is different, ¶0316).

Regarding claim 3,
Auld discloses the above limitations from claim 1.
They do not disclose:
wherein said first orientation is different than said second orientation.

However, Aranyi teaches:
wherein said first orientation is different than said second orientation (¶0082-¶0084).

Regarding claim 3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the surgical device from Auld that has a separate motor for each function of an endoscopic medical device ¶0182 and utilize the separate handles from Aranyi which enable different functions and drive different motors and functions based on which handles are attached at the time (¶0015-¶0016). This would enable the system to be more flexible by leaving the surgical tool in the patient and being able to swap it out to perform a different task mid surgery as taught by Aranyi ¶0015-¶0016.

Regarding claim 4,
Auld discloses the above limitations from claim 1.
They do not disclose:

wherein said first orientation prevents said surgical instrument from performing at least one function of the end effector.

However, Aranyi teaches:
wherein said first orientation prevents said surgical instrument from performing at least one function of the end effector (¶0082-¶0084).

Regarding claim 4, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the surgical device from Auld that has a separate motor for each function of an endoscopic medical device ¶0182 and utilize the separate handles from Aranyi which enable different functions and drive different motors and functions based on which handles are attached at the time (¶0015-¶0016). This would enable the system to be more flexible by leaving the surgical tool in the patient and being able to swap it out to perform a different task mid surgery as taught by Aranyi ¶0015-¶0016.

Regarding claim 5,
Auld discloses the above limitations from claim 1.
They do not disclose:
wherein said second orientation prevents said surgical instrument from performing at least one function of the end effector.

However, Aranyi teaches:

wherein said second orientation prevents said surgical instrument from performing at least one function of the end effector (¶0015-90016).
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the surgical device from Auld that has a separate motor for each function of an endoscopic medical device ¶0182 and utilize the separate handles from Aranyi which enable different functions and drive different motors and functions based on which handles are attached at the time (¶0015-¶0016). This would enable the system to be more flexible by leaving the surgical tool in the patient and being able to swap it out to perform a different task mid surgery as taught by Aranyi ¶0015-¶0016.

Regarding claim 12,
Auld discloses (Fig. 1):
A surgical instrument system (Fig. 1, all elements), comprising: a surgical instrument (10) configured to perform at least three functions of an end effector (102, 3 functions: Firing, ¶0158-¶0159, End effector rotation, ¶0160-¶0162, and Shaft rotation, ¶0163-¶0169);

They do not disclose:
a first handle comprising a first number of controls, wherein each control corresponds to an end effector function;
a second handle comprising a second number of controls; a third handle comprising a third number of controls; and a shaft assembly attachable to each of said handles, wherein said shaft assembly is attachable to each of said handles in a different orientation, wherein said surgical instrument system is configured to perform a different end effector function in each different orientation, and wherein certain end effector functions are locked out based on which handle is attached to said end effector.

However, Aranyi teaches (fig. 2):
a first handle (fig. 2, 100, ¶0056), comprising:
a first number of controls (Fig. 8, 200), wherein each control corresponds to an end effector function(10058); a second handle (Fig. 9, 1000, ¶0060), comprising:
a second number of controls (¶0060) ;a third handle (Figs. 25-28, 2000) comprising a third number of controls (¶0078-¶0079); and a shaft assembly (400) attachable to each of said handles (100, 1000, 2000, ¶0078-¶0080), wherein said shaft assembly (400) is attachable to each of said handles (100, 1000, 2000) in a different orientation (¶0015-¶0016), wherein said surgical instrument system is configured to perform a different end effector function in each different orientation, and wherein certain end effector functions are locked out based on which handle is attached to said end effector 40082-90084, ¶0015-¶0016)

Regarding claim 12, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the surgical device from Auld that has a separate motor for each function of an endoscopic medical device ¶0182 and utilize the separate handles from Aranyi which enable different functions and drive different motors and functions based on which handles are attached at the time (¶0015-¶0016). This would enable the system to be more flexible by leaving the surgical tool in the patient and being able to swap it out to perform a different task mid surgery as taught by Aranyi ¶0015-¶0016.


Regarding claim 13,
Auld discloses (fig. 1):
A surgical instrument system (Fig. 1, all elements), comprising: a first shaft assembly (30) configured to perform a first function (Firing, ¶0158-¶0159), a second function (End effector rotation, ¶0160-¶0162), and a third function (Shaft rotation, ¶0163-¶0169); a second shaft assembly (figs. 7-14, 100) configured to perform said first function and said second function, but not said third function
(¶0145-¶0150, ¶0316, ¶0330, can selectively engage function and lock them out and furthermore can also switch out attachments to perform different tasks);
wherein said handle comprises (23): a first electric motor (Fig. 23, 530, firing motor, ¶0159) configured to drive said first function (firing); a second electric motor (end effector rotation motor, Fig. 24, ¶0160-¶0162) configured to drive said second function (end effector rotation); a third electric motor (shaft rotation motor, 610, ¶0164) configured to drive said third function (shaft rotation) when said first shaft assembly (30) is attached to said handle (23, ¶0145-¶0150); and a lockout configured to prevent said third electric motor from being operated when said second shaft assembly is attached to said handle (¶0145-¶0150, ¶0316, ¶0330, can selectively engage function and lock them out and furthermore can also switch out attachments to perform different tasks).

However, Aranyi teaches:
a handle (100), wherein said first shaft assembly (30) and said second shaft assembly are selectively, and separately, attachable to said handle (¶0082-¶0084),

Regarding claim 13, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the surgical device from Auld that has a separate motor for each function of an endoscopic medical device ¶0182 and utilize the separate handles from Aranyi which enable different functions and drive different motors and functions based on which handles are attached at the time (¶0015-¶0016). This would enable the system to be more flexible by leaving the surgical tool in the patient and being able to swap it out to perform a different task mid surgery as taught by Aranyi ¶0015-¶0016.

Regarding claim 14,
Auld discloses the above limitations from claim 13.
They do not disclose:
wherein said first shaft assembly is attachable to said handle in a first orientation and said second shaft assembly is attachable to said handle in a second orientation, and wherein said first orientation is different than said second orientation.

However, Aranyi teaches:
wherein said first shaft assembly (Fig. 1, 400 is attachable to said handle (100) in a first orientation and said second shaft assembly (Fig. 1, 400, different shaft can be used) is attachable to said handle (1000) in a second orientation (¶0015-¶0016, and wherein said first orientation is different than said second orientation (¶0015-¶0016, ¶0082).

Regarding claim 14, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the surgical device from Auld that has a separate motor for each function of an endoscopic medical device ¶0182 and utilize the separate handles from Aranyi which enable different functions and drive different motors and functions based on which handles are attached at the time (¶0015-¶0016). This would enable the system to be more flexible by leaving the surgical tool in the patient and being able to swap it out to perform a different task mid surgery as taught by Aranyi ¶0015-¶0016.

Regarding claim 15,
Auld discloses (fig. 1):
A surgical instrument system (Fig. 1, all elements), comprising: a first shaft assembly (30) configured to perform a first function (Firing, ¶0158-¶0159), a second function (End effector rotation, ¶0160-¶0162), and a third function (Shaft rotation, 0163-40169); a second shaft assembly (figs. 7-14, 100) configured to perform said first function and said second function, but not said third function (¶0145-¶0150, ¶0316, ¶0330, can selectively engage function and lock them out and furthermore can also switch out attachments to perform different tasks); and a handle (fig. 1, 23), wherein said first shaft assembly (30) and said second shaft assembly (100) are selectively, and separately, attachable to said handle (23, ¶0145-¶0150), wherein said handle comprises (23) a first control (Fig. 33, 840 configured to control said first function (Firing, ¶0158-¶0159); a second control (858, ¶0187) configured to control said second function End effector rotation, (¶0160-¶0162); a third control (Fig. 30, 770) configured to control said third function (Shaft rotation, ¶0163-¶0169) when said first shaft assembly (30) is attached to said handle (23); and locking means for locking out said third control when said second shaft assembly is attached to said handle (¶0316, ¶0330, lockout based on which components are attached or how they are engaged, ¶0316).

Regarding claim 16,
Auld discloses (fig. 30):
wherein said handle (Fig. 30, 23) further comprises a microprocessor (Fig. 31, 820, ¶0191) comprising input gates and output gates (circuit board, ¶0191), wherein said first control, said second control, and said third control are in signal communication with said microprocessor (¶0191) via said input gates (circuit board, 820, ¶0191), and wherein said locking means comprises deactivating the input gate associated with said third control when said second shaft assembly is attached to said handle (¶0316, ¶0330, can affect lockout based on position or various factors, can lockout various functions independently).

Regarding claim 17,
Auld discloses (fig. 30):
wherein said handle (Fig. 30, 23) further comprises a microprocessor (Fig. 31, 820, ¶0191) comprising input gates and output gates (circuit board, ¶0191), wherein said shaft assembly (30) is in signal communication with said microprocessor via said output gates (820, ¶0191), and wherein said locking means comprises deactivating the output gate associated with said third function when said second shaft assembly is attached to said handle (¶0316, ¶0330, can affect lockout based on position or various factors, can lockout various functions independently).

Regarding claim 25,
Auld discloses (Fig. 1):
A surgical instrument system (Fig. 1, all elements), comprising: a shaft assembly (30) configured to perform a first function (Firing, ¶0158-¶0159), a second function (End effector rotation, ¶0160- ¶0162), and a third function (Shaft rotation, ¶0163-¶0169), wherein said shaft assembly comprises (30): a first drive (Fig. 23, 530, firing motor, ¶0159) configured to perform said first function (firing); a second drive (end effector rotation motor, Fig. 24, ¶0160-¶0162) configured to perform said second function (end effector rotation); a third drive (shaft rotation motor, 610, ¶0164) configured to perform said third function (shaft rotation); and a lockout, wherein said lockout is selectively switchable between an unlocked configuration and a locked configuration, wherein said lockout prevents said shaft assembly from performing said third function when said lockout is in said locked configuration, and wherein said lockout permits said shaft assembly to perform said third function when said lockout is in the unlocked
configuration (0316, ¶0330, lockout based on which components are attached or how they are engaged, ¶0316);

They do not disclose:
a first handle, comprising:
a first motor for driving said first function; a second motor for driving said second function; a third motor for driving said third function when said shaft assembly is operably coupled to said first handle;
a control system configured to place said lockout in said unlocked configuration; and
a second handle, comprising:
a first motor for driving said first function; a second motor for driving said second function; and a control system configured to place said lockout in said locked configuration.

However, Aranyi teaches (fig. 2):
a first handle (Fig. 2, 100, ¶0056), comprising:
a first motor for driving said first function; a second motor for driving said second function; a third motor for driving said third function when said shaft assembly is operably coupled to said first handle (¶0056):
a control system configured to place said lockout in said unlocked configuration; and
a second handle (Fig. 9, 1000), comprising:

a first motor for driving said first function; a second motor for driving said second function; and a control system configured to place said lockout in said locked configuration (¶0056, ¶0015-¶0016).

Regarding claim 25, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the surgical device from Auld that has a separate motor for each function of an endoscopic medical device ¶0182 and utilize the separate handles from Aranyi which enable different functions and drive different motors and functions based on which handles are attached at the time (¶0015-¶0016). This would enable the system to be more flexible by leaving the surgical tool in the patient and being able to swap it out to perform a different task mid surgery as taught by Aranyi ¶0015-¶0016.

Regarding claim 27,
Auld discloses (Fig. 32):
wherein said shaft assembly (Fig. 32, 30) comprises a housing (700) and an array of lock apertures (726) extending around said housing (700), and wherein said first shaft lock and said second shaft lock engage said lock apertures (¶0174).

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Aranyi (US 2014/0171923) in view of Shelton IV (US 2015/0053740).

Regarding claim 28,
Aranyi discloses (fig. 1):
A surgical instrument system (Fig. 1, all elements), comprising:

a first handle (fig. 2, 100) comprising a first gripping portion (150) and a first shaft lock (150, ¶0059); a second handle (Fig. 9, 1000) comprising a second gripping portion and a second shaft lock (1200, ¶0061); and
a shaft assembly (400) selectively, and separately, attachable to said first handle (100) and said second handle (1000, ¶0064), wherein said first shaft lock (150) holds said shaft assembly (400) to said first handle (100) in a first orientation when said shaft assembly is attached to said first handle (¶0060 - ¶0061),
wherein said second shaft lock (1200) holds shaft assembly (400) to said second handle (100) in a second orientation when said shaft assembly (400) is attached to said second handle (¶0060-¶0061), and wherein said first orientation is different than said second orientation (difference handles for different functions, ¶0082-¶0084),

They do not disclose:
wherein said shaft assembly comprises:
a housing: and
an array of lock apertures extending around said housing, wherein said first shaft lock and said second shaft lock engage said lock apertures, and wherein said
first shaft lock comprises:
an arcuate ridge including a first end and a second end; a first lock shoulder at said first end, wherein said first lock shoulder is positionable in a said lock aperture; and
a second lock shoulder at said second end, wherein said second lock shoulder is positionable in a said lock aperture.

However, Shelton IV teaches (Fig. 54):
herein said shaft assembly (400) comprises:
a housing: and
an array of lock apertures (5580, 5526) extending around said housing, wherein said first shaft lock and said second shaft lock engage said lock apertures, and wherein said
first shaft lock (Fig. 54, 5580) comprises:
an arcuate ridge (5506) including a first end (5506)and a second end (5524); a first lock shoulder (5580) at said first end (slides over it, Fig. 54, ¶0245), wherein said first lock shoulder (5580) is positionable in a said lock aperture (key slides into key slot and collar locks around it, ¶0245); and
a second lock shoulder (same as key slot) at said second end (5526, ¶0245-¶0246), wherein said second lock shoulder is positionable in a said lock aperture (slots into lock slot, 10245-90246).

Regarding claim 28, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the surgical device from Aranyi which enable different functions and drive different motors and functions based on which handles are attached at the time (¶0015-¶0016) and utilize the shoulder locking system from Shelton IV that enables the shaft assembly to be detached from the handle as taught by Shelton IV (¶0245-¶0246). This would enable the system to be more flexible by leaving the surgical tool in the patient and being able to swap it out to perform a different task mid surgery as taught by Aranyi ¶0015-¶0016.

Regarding claim 29,
Aranyi discloses (fig. 1):
A surgical instrument system (Fig. 1, all elements), comprising:

a first handle (fig. 2, 100) comprising a first gripping portion (150) and a first shaft lock (150, ¶0059); a second handle (Fig. 9, 1000) comprising a second gripping portion and a second shaft lock (1200, ¶0061); and
a shaft assembly (400) selectively, and separately, attachable to said first handle (100) and said second handle (1000, ¶0064), wherein said first shaft lock (150) holds said shaft assembly (400) to said first handle (100) in a first orientation when said shaft assembly is attached to said first handle (¶0060 - ¶0061),
wherein said second shaft lock (1200) holds shaft assembly (400) to said second handle (100) in a second orientation when said shaft assembly (400) is attached to said second handle (¶0060-¶0061), and wherein said first orientation is different than said second orientation (different handles for different functions, ¶0082-¶0084),

They do not disclose:
a housing: and
an array of lock apertures extending around said housing, wherein said first shaft lock and said second shaft lock engage said lock apertures, and wherein said second shaft lock comprises:
an arcuate ridge including a first end and a second end; a first lock shoulder at said first end, wherein said first lock shoulder is positionable in a said lock aperture; and
a second lock shoulder at said second end, wherein said second lock shoulder is positionable in a said lock aperture.

However, Shelton IV teaches (Fig. 54):
wherein said shaft assembly (400) comprises:

a housing (400): and
an array of lock apertures (5580, 5526) extending around said housing, wherein said first shaft lock and said second shaft lock engage said lock apertures, and wherein said first shaft lock (Fig. 54, 5580) comprises:
an arcuate ridge (5506) including a first end (5506)and a second end (5524): a first lock shoulder (5580) at said first end (slides over it, Fig. 54, 0245), wherein said first lock shoulder (5580) is positionable in a said lock aperture (key slides into key slot and collar locks around it, 0245); and
a second lock shoulder (same as key slot) at said second end (5526, ¶0245-¶0246), wherein said second lock shoulder is positionable in a said lock aperture (slots into lock slot, ¶0245-¶0246).

Regarding claim 29, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the surgical device from Aranyi which enable different functions and drive different motors and functions based on which handles are attached at the time (¶0015-¶0016) and utilize the shoulder locking system from Shelton IV that enables the shaft assembly to be detached from the handle as taught by Shelton IV (¶0245-¶0246). This would enable the system to be more flexible by leaving the surgical tool in the patient and being able to swap it out to perform a different task mid surgery as taught by Aranyi ¶0015-¶0016.

Response to Arguments
Applicant's arguments filed 6/22/22 have been fully considered but they are not persuasive. 
Regarding applicant’s argument pertaining to claims 1-5, 12-18, and 25-27, applicant argues that the Aranyi reference does not teach wherein the first orientation is different than the second orientation. The first orientation and the second orientation correspond to different surgical functions., but this in ¶0015-¶0016 of the Aranyi reference.  Furthermore, ¶0082-¶0084 talks about different handles with different orientations having different functions.  As such, examiner is maintaining the rejections for claims 1-5, 12-18, and 25-27.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Leimbach et al. (US 2014/0263564) – interchangeable shaft assemblies

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.L./Examiner, Art Unit 2846                                                                                                                                                                                                        /MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846